 1   MCGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700
 5   Attorneys for the United States
 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:18-MC-00192-TLN-KJN
12                 Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING TIME
13                 v.                                 FOR FILING A COMPLAINT FOR FORFEITURE
                                                      AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $29,020.00 IN U.S.                 ALLEGING FORFEITURE
     CURRENCY, and
15
     APPROXIMATELY $28,980.00 IN U.S.
16   CURRENCY,
17                 Defendants.
18          It is hereby stipulated by and between the United States of America and potential claimant
19 Michael Nebadon Lacy (“Lacy”), by and through their respective counsel, as follows:
20          1.     On or about September 10, 2018, claimant Lacy filed a claim in the administrative
21 forfeiture proceedings with the United States Postal Inspection Service with respect to the

22 Approximately $29,020.00 in U.S. Currency and the Approximately $28,980.00 in U.S. Currency

23 (hereafter collectively “defendant currency”), which were seized on July 16, 2018 ($29,020.00) and

24 July 30, 2018 ($28,980.00).

25          2.     The United States Postal Inspection Service has sent the written notice of intent to forfeit
26 required by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any

27 person to file a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person

28
                                                        1
29                                                                           Stipulation and Order to Extend Time to File
                                                                                                              Complaint
30
 1 other than the claimant has filed a claim to the defendant currency as required by law in the

 2 administrative forfeiture proceeding.

 3          3.      Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

 4 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

 5 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 6 forfeiture proceedings, unless the court extends the deadline for good cause shown or by agreement of

 7 the parties. That deadline was December 9, 2018.

 8          4.      By Stipulation and Order filed December 11, 2018, the parties stipulated to extend to

 9 January 15, 2019, the time in which the United States is required to file a civil complaint for forfeiture

10 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

11 subject to forfeiture.

12          5.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further

13 extend to February 14, 2019, the time in which the United States is required to file a civil complaint for

14 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

15 currency is subject to forfeiture.

16          6.      Accordingly, the parties agree that the deadline by which the United States shall be

17 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

18 alleging that the defendant currency is subject to forfeiture shall be extended to February 14, 2019.

19    Dated:      1/14/2019                                  MCGREGOR W. SCOTT
                                                             United States Attorney
20

21                                                           /s/ Kevin C. Khasigian
                                                             KEVIN C. KHASIGIAN
22                                                           Assistant U.S. Attorney
23

24    Dated:      1/14/2019                                  /s/ Isaac Safier
                                                             ISAAC SAFIER
25                                                           Attorney for Michael Nebadon Lacy
                                                             (As authorized via email)
26

27 ///

28 ///
                                                         2
29                                                                           Stipulation and Order to Extend Time to File
                                                                                                              Complaint
30
 1        IT IS SO ORDERED.

 2 Dated: January 17, 2019

 3

 4

 5
                              Troy L. Nunley
 6
                              United States District Judge
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                              3
29                                                           Stipulation and Order to Extend Time to File
                                                                                              Complaint
30
